Acknowledgements
This communication is in response to applicant’s response filed on 07/06/2021.
Claims 1, 4, 7-8, 11, 14-15, and 18 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103, examiner agreed with applicant that the combination of Fry (US 20200081746) in view of Matetic (US 20200328889) does not explicitly teach “determining, by the blockchain node, a first quantity of requests from first users of the other blockchain nodes that the blockchain node has processed, and a second quantity of requests from second users of the blockchain node that the other blockchain nodes have processed; processing, by the blockchain node, the first request based on comparing a contribution value with a predetermined threshold to generate a processing result, wherein the contribution value is calculated based on the first quantity and the second quantity,” as in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the 
	Applicant argues dependent claims 2-7, 9-14, and 16-19 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8 and 15.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/CN2019/115856 filed on 11/06/2019. Acknowledgment is made of applicant's claim for foreign priority based on People’s Republic of China Application No. CN201811626391.2 filed on 12/28/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 20200081746) in view of Matetic (US 20200328889) in further view of Eberlein (US 20180041568).

Regarding Claims 1, 8, and 15, Fry teaches receiving, by a blockchain node in a consortium blockchain network and from a client device, a first request, wherein the first request is recorded on a blockchain associated with the consortium blockchain network through a connection node (Paragraphs 0067, 0079, and 0061-0062 teach clients (e.g., clients may be applications that act on behalf of a requester, such as a device, person or entity to propose transactions for the blockchain) may submit a transaction (i.e., first request) to the permissioned blockchain network (i.e., consortium blockchain); different types of blockchain nodes/peers may be present in the blockchain network including endorsing peers which simulate and endorse transactions proposed by clients and committing peers which verify endorsements, validate transactions, and commit transactions to the distributed ledger; the transaction flow may include a transaction proposal sent by an application client node (i.e., connection node) to an endorsing peer node (i.e., blockchain node)); determining, by the blockchain node, whether the client device is associated with a user of the blockchain node or other blockchain nodes in the consortium blockchain network (Paragraph 0063 teaches in response, the endorsing peer node may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted in response to determining that the client device is associated with a user of the other blockchain nodes, determining, by the blockchain node, a first quantity of requests that the blockchain node has processed, and a second quantity of requests that other blockchain nodes have processed (Paragraph 0072 and Fig. 4b teach an example method of monitoring and balancing loads in a blockchain network; the method may include the processor executing a work assessment process based on blockchain solution frequency (i.e., processing quantity of requests) of the nodes; the processor may assign more tasks to the nodes that have higher solution frequency; the processor may execute the work assessment process based on a current load status of each of the nodes and determine if unassigned tasks require a high input/output (I/O) commitment; the processor may assign the tasks that require the high I/O commitment to the under-loaded nodes that have no current work load; the processor may identify loads for the plurality of the nodes by passive analysis of solution frequencies); and processing, by the blockchain node, the first request based on the first quantity and the second quantity to generate a processing result (Paragraph 0066 teaches the blocks of the transaction are delivered from the ordering node to all peer nodes on the channel;  the transactions within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution; transactions in the block are tagged as being valid or invalid; furthermore, each 
However, Fry does not explicitly teach receiving, by a blockchain node, a first request comprising a service location query request or a simple payment verification (SPV) request, wherein the first request comprises a digest hash of a service initiated by a client device; and sending, by the blockchain node, the processing result to the client device for verifying credibility of the blockchain based on consistency of the processing result and processing results received from the other blockchain nodes.
Matetic from same or similar field of endeavor teaches receiving, by a blockchain node, a first request comprising a service location query request or a simple payment verification (SPV) request, wherein the first request comprises a digest hash of a service initiated by a client device (Paragraphs 0051 and 0068 teach after receiving the message from a lightweight client (i.e., client device), the full node forwards the request to the SGX enclave, which decrypts it and extracts the transactions (i.e., first request); if the attestation and to the communication establishment were successful, the lightweight client may identify itself with a unique ID (used by the full node later on for repeated requests and performance optimization); after the acknowledgment by the full node, the lightweight client sends a request towards the SGX enclave containing the transactions/addresses of interest for which the lightweight client needs additional/updated information (i.e., a simple payment verification (SPV) request), such as the amount of unspent BTC, along with the last transaction hash (i.e., digest hash) and transaction number); and sending, by the blockchain node, the processing result to the client device for verifying credibility of the blockchain based on consistency of the processing result and processing results received from the other blockchain nodes (Paragraphs 0051 and 0069 teach the results may be cached in the SGX enclave and pinned to a specific identifier of the lightweight client; in this way, a repeated request from the same lightweight client can be processed quickly; after a response is created, it is encrypted with the session key and returned to the requesting lightweight client; the lightweight client receives and decrypts the response, acquiring the needed information; the enclave includes the relevant information as explained above, which encompasses the currently included and maximum number of unspent transactions found for a specific address; when these numbers match, the lightweight client knows that he has received all the unspent outputs of a specific address; the enclave additionally may include into its response the block header of the last known block from the local blockchain (longest chain); with this information, the client can deduce whether the enclave has been served with the latest block and that the enclave's database is fully updated).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fry, which teaches balancing the load requests in a consortium blockchain, to incorporate the teachings of Matetic which teaches receiving a first request comprising a service location query request or a simple payment verification (SPV) request, wherein the first request comprises a digest hash of a service initiated by a client device; and sending the processing result to the client device for verifying credibility of the 
There is motivation to combine Matetic into Fogg because the lightweight client can summarize the unspent transaction outputs received from the enclave. The enclave guarantees completeness in terms of transaction confirmation and the current state of the chain, so the client does not have to perform any additional checks by herself (Matetic Paragraph 0070).
However, the combination of Fry and Matetic does not explicitly teach determining, by the blockchain node, a first quantity of requests from first users of the other blockchain nodes that the blockchain node has processed, and a second quantity of requests from second users of the blockchain node that the other blockchain nodes have processed; and
processing, by the blockchain node, the first request based on comparing a contribution value with a predetermined threshold to generate a processing result, wherein the contribution value is calculated based on the first quantity and the second quantity.
	Eberlein from same or similar field of endeavor teaches determining, by the blockchain node, a first quantity of requests from first users of the other blockchain nodes that the blockchain node has processed, and a second quantity of requests from second users of the blockchain node that the other blockchain nodes have processed (Paragraphs 0022, 0028-0030, and Table 1 teach a load balancer receives a request from a client device and forwards the request to an application node, and forwards responses from the application node to the client device; the load balancer also maintains a session table for each and processing, by the blockchain node, the first request based on comparing a contribution value with a predetermined threshold to generate a processing result, wherein the contribution value is calculated based on the first quantity and the second quantity (Paragraphs 0023, 0033, 0040-0042, 0053 teach the application nodes receive requests from the client devices via the load balancer and return the corresponding responses (i.e., processed requests) to the client devices via the load balancer; when determining to which application node a new or movable request is dispatched, the current load (given by the number of active requests for the current session as indicated in the session table), the future load that cannot be offloaded (given by the number of non-active, non-movable sessions, possibly adjusted by a probability factor based on how long ago the last request was received), or both is considered; a significant difference (i.e., a predetermined threshold) between the load on the current application node (i.e., first quantity) and the load on a potential target application node (i.e., second quantity) to which a session could be moved should be present to justify the movement of the session; an example time to move a Note: that the load may correlate to the number of active sessions; thus, as described above, the number of active sessions and the number of future sessions may be used in place of the load depicted in FIG. 2B as an indication of when to move a session); if the application node that hosts the session corresponding to the session identifier does not have significantly more load than the application node with the least number of open sessions, the request is dispatched to the application node that hosts the session corresponding to the session identifier; if the application node that hosts the session corresponding to the session identifier has significantly more load than the application node with the least number of open sessions, the session at the application node that hosts the session corresponding to the session identifier is sent a session close command and the request is dispatched to the application node with, for example, the least number of open sessions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fry and Matetic, which teaches balancing the load requests in a consortium blockchain, wherein the requests are to verify credibility, to incorporate the teachings of Eberlein which teaches determining, by the blockchain node, a first quantity of requests from first users of the other blockchain nodes that the blockchain node has processed, and a second quantity of requests from second users of the blockchain node that the other blockchain nodes have processed; and processing, by the blockchain node, the first request based on comparing a contribution value with a predetermined threshold to generate a processing result, 
There is motivation to combine Eberlein into the combination of Fogg and Matetic because currently most received requests are already assigned to a certain node (known as being “sticky”). This can be particularly problematic since, in an overload situation, sticky sessions cannot be offloaded to idle nodes that have been started for exactly this reason. This already unfavorably delayed re-balancing can be further impaired by a generic load balancing algorithm, like round-robin, that does not dispatch new requests to the node with the lowest load, but just to the one that has not received any new request for the longest time, which incidentally may be a node that is under higher than average load (Eberlein Paragraph 0015). The base invention is improved because each received request can be distributed evenly based on the number of active sessions previously allocated to the nodes in the network. The load balancer tracks information (i.e., number of active requests) that indicates whether a session is movable and is therefore able to reassign the next request in case the node where the session was previously located is under significantly higher load than an alternative node that is available (Eberlein Paragraph 0017). In addition, by summarizing all active requests of an application node, the load balancer can derive the current load on for each application node, which is then correlated to the number of parallel requests being executed (Eberlein Paragraph 0030).
Regarding Claim 1, Fry teaches a computer-implemented method (Paragraph 0010 teaches a method that includes one or more of connecting, by a load leveler, to a blockchain network comprising a plurality of nodes and configured 
Regarding Claim 8, Fry teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Paragraph 0011 teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more connecting to a blockchain network comprising a plurality of nodes and configured to store a common work item, computing loads across the plurality of the nodes that need to execute the common work item upon completion of current tasks, determining a network load impact based on execution of a common blockchain consensus checking process on the network nodes, executing a work assessment process based on the loads computed across the plurality of the nodes and on the determined network load impact of the blockchain network, and assigning new tasks to the nodes based on results of the execution of the work assessment process).
Regarding Claim 15, Fry teaches a computer-implemented system (Paragraph 0009 teaches a system that includes a processor and memory, wherein 

Regarding Claims 2, 9, and 16, the combination of Fry, Matetic, and Eberlein teaches all the limitations of claims 1, 8, and 15 above; and Fry further teaches wherein the first request is sent by the client device to a plurality of blockchain nodes in the consortium blockchain network based on addresses of the plurality of blockchain nodes obtained by the client device (Paragraphs 0030, 0079, and 0088 teach a typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement; clients may submit transactions to blockchain nodes; block data may store transactional information of each transaction that is recorded within the block (e.g., a type of the transaction, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, 

Regarding Claims 3, 10, and 17, the combination of Fry, Matetic, and Eberlein teaches all the limitations of claims 1, 8, and 15 above; and Fry further teaches wherein the first request is sent by the client device to the blockchain node through the connection node (Paragraphs 0079 and 0061-0062 teach clients (i.e., client device) may be applications that act on behalf of a requester, such as a device, person or entity to propose transactions for the blockchain; the transaction flow may include a transaction proposal sent by an application client node (i.e., connection node) to an endorsing peer node (i.e., blockchain node)).

	Regarding Claims 4, 11, and 18, the combination of Fry, Matetic, and Eberlein teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein processing the first request comprises: in response to determining that the contribution value is greater than the predetermined threshold, sending the first request to one of the other blockchain nodes; and processing the first request by the one of the other blockchain nodes.
	Eberlein further teaches wherein processing the first request comprises: in response to determining that the contribution value is greater than the predetermined threshold, sending the first request to one of the other blockchain nodes (Paragraph 0052-0053 and 0041 teach a determination is made if the application node that hosts the session corresponding to the session identifier has significantly more load than the application node with the least number of open sessions; if the application node that hosts the session corresponding to the session identifier has significantly more load than the application node with the least number of open sessions, the session at the application node that hosts the session corresponding to the session identifier is sent a session close command and the request is dispatched to the application node with, for example, the least number of open sessions; the load is based on the current load (given by the number of active requests as indicated in the session table) and future load that cannot be offloaded (given by the number of non-active, non-movable sessions) adjusted by a probability factor based on how long ago the last request was received; an example time to move a session is when the low load response time plus the cache loss penalty equals the response time of a higher load (e.g., a load greater than 70% i/); in the present example, the low load response time (500 ms) plus the cache loss penalty (100 ms) equals 600 ms; 600 ms corresponds to a load of 85% in the present example; thus, an example time to move a session is when the load is 85%); and processing the first request by the one of the other blockchain nodes (Paragraphs 0023 and 0055 teach the load balancer receives a response from the application node that was assigned the request; the session table is updated, if necessary, according to the response; for example, the active requests count for the application node is decremented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Eberlein into the combination of Fry, Matetic, and Eberlein because of the same reasons listed above for claims 1, 8, and 15.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 20200081746) in view of Matetic (US 20200328889) in further view of Eberlein (US 20180041568) in further view of Jentzsch (US 20180191714).

Regarding Claim 5, 12, and 19, the combination of Fry, Matetic, and Eberlein teaches all the limitations of claims 1, 8 and 15 above; however, the combination does not explicitly teach before receiving the first request, determining, by the blockchain node, a whitelist of legitimate users of the blockchain node; and sending, by the blockchain node, the whitelist to the other blockchain nodes in the consortium blockchain network.
Jentzsch from same or similar field of endeavor teaches before receiving the first request, determining, by the blockchain node, a whitelist of legitimate users of the blockchain node (Paragraphs 0077-0078 teach the owner of the service device deploys a smart contract on the blockchain for the  and can include an initial whitelist of trusted clients; the service device maintains a whitelist of certificates that manages a list of trusted client instances which are considered secure; the whitelist can include information of the trusted clients such as the internet protocol address of the trusted client and port/public key of the trusted client; the whitelist itself may be stored as smart contract on the blockchain; this whitelist may be managed by either a foundation or group of users using a multisig to decide about each node instance or by corporates which could use it in order to centrally control a list of nodes); and sending, by the blockchain node, the whitelist to the other blockchain nodes in the consortium blockchain network (Paragraphs 0077-0078 teach the whitelist itself may be stored in the deployed smart contract (i.e., sent to blockchain through smart contract) on the blockchain; this whitelist may be managed by either a foundation or group of users using a multisig to decide about each node instance or by corporates which could use it in order to centrally control a list of nodes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Fry, Matetic, and Eberlein to incorporate the teachings of Jentzsch to before receiving the first request, determine, by the blockchain node, a whitelist of legitimate users of the blockchain node; and send, by the blockchain node, the whitelist to the other blockchain nodes in the consortium blockchain network.
There is motivation to combine Jentzsch into the combination of Fry, Matetic, and Eberlein because whitelisting involves only allowing access for approved entities. Whitelisting tackles the same challenges as blacklisting but uses the .

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 20200081746) in view of Matetic (US 20200328889) in further view of Eberlein (US 20180041568) in further view of Jentzsch (US 20180191714) in further view of Castagna (US 20180103042).

Regarding Claims 6, 13, and 20, the combination of Fry, Matetic, Eberlein, and Jentzsch teaches all the limitations of claims 5, 12, and 19 above; however the combination does not explicitly teach before determining the first quantity, determining, by the blockchain node, that the client device is associated with a legitimate user based on the whitelist.
Castagna from same or similar field of endeavor teaches before determining the first quantity, determining, by the blockchain node, that the client device is associated with a legitimate user based on the whitelist (Paragraph 0113 teaches the transactional metadata within a transactional record may comprise an authorization key, which indicates the sender of a transaction; the nodes may further comprise a whitelist of authorized senders; in such embodiments, the nodes may be configured to execute its functions to further 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Fry, Matetic, Eberlein and Jentzsch to incorporate the teachings of Castagna to before determining the first quantity, determine, by the blockchain node, that the client device is associated with a legitimate user based on the whitelist.
There is motivation to combine Castagna into the combination of Fry, Matetic, Eberlein, and Jentzsch because n this way, the system provides for a way to further improve the efficiency of the workflow of transactions on the private blockchain, as it removes the need for the nodes within the system to spend computing resources to send separate authorization requests to one another to authorize transactions (Castagna Paragraph 0113).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 20200081746) in view of Matetic (US 20200328889) in further view of Eberlein (US 20180041568) in further view of Gagnon (US 20200195421).

Regarding Claims 7 and 14, the combination of Fry, Matetic, and Eberlein teaches all the limitations of claims 1 and 8 above; however the combination does not explicitly teach wherein the predetermined threshold is a first threshold, and wherein the first request is sent by the client device in response to determining that a quantity of requests sent by the client device has not reached a second predetermined threshold.
Gagnon from same or similar field of endeavor teaches wherein the predetermined threshold is a first threshold, and wherein the first request is sent by the client device in response to determining that a quantity of requests sent by the client device has not reached a second predetermined threshold (Paragraph 0042 teaches the user device transmits a request to a networked device (e.g., AP 200 or controller 350) for a blockchain mining task; the blockchain mining task may specify the utilization of the user's device processor and/or storage device based on a blockchain consensus protocol to verify one or more blockchain transactions that are written to a blockchain; prior to requesting the blockchain mining task, the user device may first query the AP 200 or controller 350 to determine a balance of data available to access the computer network; if the balance of data falls below a predetermined threshold, the user device may make the request for a mining task).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Fry, Matetic, and Eberlein to incorporate the teachings of Gagnon for the first request to be sent by the client device when a quantity of requests sent by the client device has not reached a predetermined threshold.
	There is motivation to combine Gagnon into the combination of Fry, Matetic, and Eberlein because the predetermined threshold is a value indicating that interruption of service is imminent. As such, the user device may be configured to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slinger et al. (US 20200026561) teaches computer program products and a system for managing processing resource usage at a workload manager and an application are described. The workload manager and application may utilize safe stop points to reduce processing resource usage during high cost processing periods while preventing contention in the processing resources. The workload manager and application may also implement lazy resumes or processing resource utilization at the application to allow for continued reduced usage of the processing resources.
Bhandaru et al. (US 20210073047) teaches technologies for managing accelerator resources include a cloud resource manager to receive accelerator usage information from each of a plurality of node compute devices and task parameters of a task to be performed. The cloud resource manager accesses a task distribution policy, determines a destination node compute device of the plurality of node compute devices based on the task parameters and the task distribution policy, and assigns the task to the destination node compute device.
Verma et al. (US 20210124616) teaches a determination is made that a request associated with an application is a candidate for blockchain-based deferral. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685
/JAY HUANG/Primary Examiner, Art Unit 3685